891 F.2d 290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alonzo GARDNER, Jr., Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Defendant,Richard Dalmonte, Defendant-Appellee.
No. 89-2220.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1989.

Before BOYCE F. MARTIN, Jr. and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the district court by order entered October 6, 1989, dismissed the civil rights action only as to the damage claims on the basis of qualified immunity and referred the matter to the magistrate for further proceedings.   Appellant appealed on October 18, 1989, from the October 6 order.


3
This court lacks jurisdiction in this appeal.   Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);   Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).   No Rule 54(b) certification was made in the instant case.   The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).   An order granting immunity is not a final appealable order.   Coe v. Ziegler, 817 F.2d 29, 30 (6th Cir.1987) (per curiam).


4
It is ORDERED that the appeal be, and it hereby is, dismissed.   Rule 9(b)(1), Rules of the Sixth Circuit.